Citation Nr: 1236647	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neurological disability of the upper extremities, claimed as bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for type 2 diabetes mellitus.  

5.  Entitlement to service connection for a disability claimed as stomach problems.

6.  Entitlement to service connection for a psychiatric disorder, diagnosed as anxiety disorder, and claimed as a nervous condition.

7.  Entitlement to service connection for status-post cardiovascular disease, status-post bypass graft.

8.  Entitlement to service connection for scars residuals of bilateral lower extremities.  

9.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The appellant had two periods of active military service:  the first was in the Army and extended from May 31, 1958 to August 4, 1958, a period of only two months and four days; the second period was in the Air Force and extended from January 1961 to October 1962, a period of one year, seven months and 28 days.  Subsequently, the appellant served with the Army Reserves for the period of time from March 1978 to May 1995 and from January 2000 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2005 and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The appellant's claims for entitlement to service connection for herniated nucleus pulposus at L4-L5, bilateral carpal tunnel syndrome, hypertension, diabetes mellitus type II, a stomach disability, and an acquired psychiatric disorder were previously remanded by the Board in January 2009 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).

Thus, with respect to the appellant's Army Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304. Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

Low back disorder

Private medical records from Dr. Hernandez Ortiz show the appellant began treatment for his back in May 1998.  

In September 2004 the appellant was accorded a compensation and pension (C&P) general medical examination.  During the examination the appellant reported receiving a diagnosis of herniated nucleus pulposus of the lumbar spine L1, L2, L3, and S1 in the year 2001.  The diagnoses were backache with lumbar spine degenerative joint disease arthritis, lumbar radiculopathy, and chronic low back pain.  The examiner did not provide an opinion as to etiology nor rationale.  Therefore the examination is insufficient.

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the September 2004 examination was inadequate, the appellant should be accorded a new C&P spine examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Neurological disability of the upper extremities

In September 2004 the appellant was accorded a C&P peripheral neuropathy examination.  During the examination the examiner reported there was no claims folder available for review but indicated that CPRS electronic medical charts were available.  The examiner noted that CPRS diagnostic testing dated on August 28, 2002, indicated sensory neuropathy in the upper extremities suspected to be secondary to diabetes mellitus, bilateral median neuropathy at wrist level, and ulnar neuropathy in both upper extremities.  The diagnosis was, in pertinent part, carpal tunnel syndrome (medial neuropathy at wrist level).  However, the examiner did not provide an opinion as to etiology.  Therefore, the examination is insufficient.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. 303, 311.  As the September 2004 examination was inadequate, the appellant should be accorded a new C&P peripheral neuropathy examination.  See Green, 1 Vet. App. 121, 124; see also Caffrey, 6 Vet. App. 377, 381.  

Hypertension

STRs include a December 1999 enlistment examination for the Army Reserves, which revealed a history of hypertension treatment with medication use that was noted as well controlled.  

In September 2004 the appellant was accorded a C&P general medical examination.  During the examination the appellant's blood pressure readings were 110/80, 110/78, and 115/80.  The diagnosis was high blood pressure, stable.  The examiner did not provide an opinion as to etiology nor rationale.  Therefore the examination is insufficient.

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. 303, 311.  As the September 2004 examination was inadequate, the appellant should be accorded a new C&P examination.  See Green, 1 Vet. App. 121, 124; see also Caffrey, 6 Vet. App. 377, 381.  

Diabetes mellitus, type II

STRs include a December 1999 Memorandum that referenced a December 1999 diagnosis of diabetes mellitus, type II.

In September 2004 the appellant was accorded a C&P general medical examination.  During the examination the appellant reported having non-insulin dependent diabetes mellitus since 1997.  The diagnosis was non-insulin-dependent diabetes mellitus, unstable.  The examiner did not provide an opinion as to etiology nor rationale.  Therefore the examination is insufficient.

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. 303, 311.  As the September 2004 examination was inadequate, the appellant should be accorded a new C&P examination.  See Green, 1 Vet. App. 121, 124; see also Caffrey, 6 Vet. App. 377, 381.  

Acquired psychiatric disability

In August 2004 the appellant was accorded a C&P mental disorders examination.  The examiner indicated that the Veteran's visited PIC in February 2003, per review of his computer files.  The diagnosis was anxiety disorder, not otherwise specified.  The examiner did not provide an opinion as to etiology nor rationale.  Therefore the examination is insufficient.

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. 303, 311.  As the September 2004 examination was inadequate, the appellant should be accorded a new C&P examination.  See Green, 1 Vet. App. 121, 124; see also Caffrey, 6 Vet. App. 377, 381.  

Stomach disability

The appellant seeks entitlement to service connection for a stomach disability.  

VA medical records include an active problem list that includes diagnoses of esophageal reflux, gastroesophageal reflux disease (GERD), and esophagitis.  

A January 2005 fee basis gastroenterology consult/addenda referenced a November 2004 fee-basis gastroenterology examination.  The diagnoses were esophagitis; hiatal hernia; erythematous mucosa, stomach; and nonerosive gastritis.  The November 2004 examination was not made part of the appellant's record.  This evidence is relevant to the issue on appeal and therefore remand is warranted.  

TDIU

Moreover, inasmuch as the appellant asserts that his claim for TDIU is due to his nonservice-connected neurological disability of the upper extremities, low back, hypertension, diabetes mellitus, and stomach problems, the issue of TDIU cannot yet be decided.  The Board thus finds the issue of TDIU to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be deferred pending resolution of the appellant's claims for service connection.

Medical records

As noted previously, the August 2004 VA examiner referenced computer files indicating that the Veteran visited PIC in February 2003.  A review of the file indicates that these records have not been associated with the appellant's folder.  

Additionally, the September 2004 VA examiner referenced CPRS diagnostic testing dated on August 28, 2002, that indicated sensory neuropathy in the upper extremities suspected to be secondary to diabetes mellitus, bilateral median neuropathy at wrist level, and ulnar neuropathy in both upper extremities.  A review of the file indicates that this record has not been associated with the appellant's folder.  

In September 2004, the appellant indicated that he saw Dr. J. Alonso for his nervous condition beginning in 2002.  A June 2004 letter from Dr. Alonso indicated that the appellant has been in psychiatric treatment since July 2002.  It does not appear that these medical records were requested.  Upon remand, medical records from the appellant's private psychiatrist should be requested and associated with the appellant's file.  

Review of the record reveals that VA has obtained service treatment records (STRs) for the appellant's period of active service in the Army from May to August 1958 and his period of service in the Army Reserve dating from 1978 to 1995 and in 1999.  However, STRs from his period of active duty in the Air Force from January 1961 to October 1962 and his period of service in the Army Reserve from January 2000 to March 2002 are not contained the appellant's file.  In June 2006, the RO requested the appellant's STRs from the Army Reserve Personnel Center and from Ft. Buchanan.  Records dated from January 1961 to October 1962 and from January 2000 to March 2002 were not obtained.  In a May 2007 statement, the appellant indicated that he has exhausted all remedies to gather evidence/medical evidence from the Puerto Rico National Guard located at Ft. Buchanan.  The Veteran indicated that Ft. Buchanan informed him that records were available and would be provided to VA upon request.  Accordingly, another request should be made to Ft. Buchanan for records pertaining to the Veteran's Reserve service from 2000 to 2002.  If the records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) and also advised of alternative evidence he can submit to support his claim.  See Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  An October 2009 response from the NPRC indicated that the appellant's case is related to a fire at the NPRC in 1973.  A formal finding of unavailability determined that the appellant's STRs dated from 1961 to 1962 were not available.  The appellant should again be notified about the unavailability of his records due to fire and informed that he can submit alternate sources of evidence.  

Upon remand, he should also be asked to provide information regarding where he received treatment for the above mentioned disorders and the approximate dates of treatment.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request all VA medical records pertaining to the appellant that are dated prior to 2005, and from May 28, 2010.  With respect to records dated prior to 2005, the results of August 8, 2002, diagnostic testing and the November 2004 fee basis gastroenterology examination should also be requested and associated with the appellant's file.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the appellant to provide or identify any medical records, not already of record, pertaining to treatment for his claimed disorders and the approximate dates of treatment, to include medical records from Dr. J. Alonso dating from July 2002.  Then, attempt to obtain any identified records, provided that the appellant has completed any necessary authorization forms.  

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that he is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  Obtain all VA medical records dated prior to 2005 that have not already been associated with the claims file.  

Ensure the results of diagnostic testing conducted on August 28, 2002 are obtained.  

Ensure the November 2004 fee basis gastroenterology examination, which was referenced in the January 2005 fee basis gastroenterology consult/addenda, is obtained.  

Obtain VA medical records dating from May 28, 2010.  

3.  Again attempt to obtain any STRs pertaining to Army Reserve service from 2000 to 2002 from Ft. Buchanan and any other appropriate agency.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The appellant must also be provided with notice of alternative evidence that he can submit in light of missing STRs.  

4.  Regarding the Veteran's STRs for the period of January 1961 to October 1962, which were the subject of a formal finding of unavailability, notify the appellant (a) that the records could not be obtained; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The appellant must also be provided with notice of alternative evidence that he could submit in light of missing STRs.  

5.  The RO/AMC should schedule the appellant for an examination with regard to his claim for service connection for a low back disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any back disability was incurred during a period of active service or active duty for training or whether he was disabled due to an injury incurred during a period of inactive duty for training.  The rationale for all opinions expressed should be provided in a legible report.  

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, is there additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

6.  The RO/AMC should schedule the appellant for an examination with regard to his claim for service connection for a neurological disability of the upper extremities, to include carpal tunnel syndrome.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any neurological disability of the upper extremities was incurred during a period of active service or active duty for training or whether he was disabled due to an injury incurred during a period of inactive duty for training.  The rationale for all opinions expressed should be provided in a legible report.  

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, is there additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

7.  The RO/AMC should schedule the appellant for an examination with regard to his claim for service connection for hypertension.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

Following a review of the claims file, the above facts, and an examination of the appellant, the examiner is asked provide an opinion as to whether the current hypertension was at least as likely as not (a probability of 50 percent or greater) incurred during a period of active service or active duty for training.  In that regard, the examiner's attention is directed to the December 1999 enlistment examination which found a diagnosis of controlled arterial hypertension.  The rationale for all opinions expressed should be provided in a legible report.  

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, is there additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

8.  The RO/AMC should schedule the appellant for an examination with regard to his claim for service connection for a diabetes mellitus.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

Following a review of the claims file, the above facts, and an examination of the appellant, the examiner is asked to provide an opinion as to whether diabetes mellitus was at least as likely as not (a probability of 50 percent or greater) incurred during a period of active service or active duty for training.  In that regard, the examiner's attention is directed to the December 1999 enlistment STR which found a diagnosis of diabetes mellitus, type II.  The rationale for all opinions expressed should be provided in a legible report.  

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, is there additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

9.  The RO/AMC should schedule the appellant for an examination with regard to his claim for service connection for a stomach disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any stomach disability was incurred during a period of active service or active duty for training.  The rationale for all opinions expressed should be provided in a legible report.  

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, is there additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

10.  The RO/AMC should schedule the appellant for an examination with regard to his claim for service connection for a psychiatric disability, to include anxiety disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that a psychiatric disorder was incurred during a period of active service or active duty for training or whether it resulted from an injury incurred during a period of inactive duty for training.  The rationale for all opinions expressed should be provided in a legible report.  

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, is there additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

11.  Ensure that the information and opinions provided by the examiners satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the appellant's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the appellant and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the appellant's claims for benefits, to include a summary of the evidence received and applicable law and regulations considered, since the issuance of the SOC.  The appellant should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


